Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62150192, filed on 4/20/2015 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLintock et al (US 20020099945 A1) in view of Pai et al (US 20070193834 A1) and AMIS (US 20130229281 A1).
             Regarding claim 1, McLintock discloses a door management platform [e.g. FIG. 1] comprising: a processor [e.g. 28]; a memory [memory] coupled to the processor; a wireless communication interface [wireless communication; e.g. bluetooth] coupled to the processor; an input device [e.g. FIG. 2; 25c] coupled to the processor; an output device [23C] coupled to the processor; a camera [e.g. FIG. 2; [0050]; 
             It is noted that McLintock differs to the present invention in that McLintock fails to explicitly disclose a motor for the door and the detail of the person to access the door. 
             However, Pai teaches the well-known concept of a motor coupled to the processor and to the locking mechanism [e.g. FIG. 1 and 2; [0035]; motorized door], and the door management platform is configured to authenticate an autonomous vehicle [e.g. FIG. 4; [0037]; delivery person with delivery vehicle], and wherein the door management platform is configured to unlock the door management platform [S408] in response to the authentication of the autonomous vehicle [S406] to enable the autonomous vehicle to deliver an item [e.g. item or package of the delivery] to an area protected by the door management platform [e.g. FIG. 4].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the door access control system disclosed by McLintock to exploit the well-known package delivery technique taught by Pei as above, in order to provide security monitoring [See Pai; [0003]].
             Although McLintock discloses a door management platform comprises a camera; wherein the camera is configured to take a photo and/or record a video [e.g. FIG. 2; [0050]; camera] when there is an individual to access the area protected by the door management platform, McLintock and Pai fail to disclose the detail of a motion sensor and a way of the camera to take video.
            However, AMIS teaches the well-known concept of a motion sensor [e.g. FIG. 2; 202] configured to generate acceleration data indicative of a rate of acceleration of the motion sensor [e.g. [0032]; e.g. 5 feet per second], a camera [e.g. FIG. 2; e.g. security camera] to take a photo and/or record a video [e.g. recording video], by way of the camera [e.g. [0009]; e.g. transmitting video data], when the acceleration data generated indicates a rate of acceleration [e.g. accelerate value] more than a predetermined 
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the door access control system disclosed by McLintock to exploit the well-known package delivery technique taught by Pei and detecting acceleration value technique taught by AMIS as above, in order to provide security monitoring [See Pai; [0003]] and an easy triggering distress signal to detect or disrupt a perpetrator [See Amis FIG. 1 abstract and [0008]].
             Regarding claim 2, McLintock further discloses the input device comprises a microphone and the output device is a speaker [e.g. FIG. 2], and wherein the camera [e.g. [0050]; camera] is coupled to the processor, and wherein the door management platform is configured to send, via the wireless communication interface, a real-time video stream from the camera to a computing device of an administrator of the door management platform [e.g. FIG. 1; 40 or 60], and wherein the door management platform is configured to provide, via the wireless communication interface, a two-way real-time audio connection between the door management platform and the computing device of the administrator, the two-way real-time audio connection being facilitated by the microphone and the speaker [e.g. FIG. 1 and 2].
             Regarding claim 3, McLintock further discloses the area protected by the door management platform is an area, inside of an object that includes any of a door [e.g. FIG. 1; 30], gate, lid, or drawer, to which access is restricted by the door, gate, lid, or drawer, and wherein the door management platform is installed in the door [e.g. FIG. 1; 20], gate, lid, or drawer, or wherein the area protected by the door management platform is a fenced in area to which access is restricted by a gate that is part of a fence that bounds a portion of the fenced in area, and wherein the door management platform is installed in the gate.
             Regarding claim 4, Pai further teaches the locking mechanism is an assembly of moving parts that enables any of a door, gate, lid, or drawer in which the locking mechanism is installed to be secured in a closed position [e.g. motorized door].
             Regarding claim 5, this is a door management platform that includes same limitation as in claim 2 above, the rejection of which are incorporated herein.
Regarding claim 6, McLintock further discloses wherein the input device is a keypad, and wherein the door management platform being configured to send the data to the server includes being configured to send a code entered at the keypad to the server to enable the server to identify the company based on the code [e.g. FIG. 1 and 2; [0029; Key Pad].
            Regarding claim 7, Pai further teaches wherein the door management platform [e.g. FIG. 1] being configured to send the code entered at the keypad includes being configured to send the code entered at the keypad to enable the server to communicate with a computing system of the company to enable the server to determine whether the company has a delivery scheduled at a location associated with the door management platform [e.g. FIG. 1 and 4].
            Regarding claim 8, Pai further teaches the door management platform [e.g. FIG. 1] being configured to send the code entered at the keypad includes being configured to send the code entered at the keypad to enable the server to receive identifying information of a delivery person that is to make the delivery scheduled at the location [e.g. FIG. 2 and 4; e.g. delivery schedule info].
            Regarding claim 9, McLintock further discloses the location is an address that was registered in association with a purchase of the door management platform [e.g. FIG. 1; address of each door].
             Regarding claim 13, this is a door management platform that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Furthermore, McLintock discloses 
the input device comprises the motion sensor or a microphone [e.g. FIG. 2; microphone], and the motion sensor or a microphone [e.g. FIG. 2; 23a], and wherein the security-related sensor data is data that indicates motion of the motion sensor or sound [e.g. buzzer], indicative of a person knocking at or opening a door [e.g. [0048]; door opening] in which at least part of the door management platform is installed [e.g. FIG. 1].
              Moreover, AMIS further teaches a security-related sensor data is data that indicates motion of the motion sensor or sound [e.g. FIG. 2], and wherein the input device is configured to generate security-related sensor data [e.g. motion sensor data], and wherein the door management platform is configured to send, via the wireless communications interface and based on the security-related sensor data, a message to a wirelessly connected light to cause the light to turn on [e.g. activate the light].
McLintock to exploit the well-known package delivery technique taught by Pei and detecting acceleration value technique taught by AMIS as above, in order to provide security monitoring [See Pai; [0003]] and an easy triggering distress signal to detect or disrupt a perpetrator [See Amis FIG. 1 abstract and [0008]].
             Regarding claim 17, this is a door management platform that includes same limitation as in claim 3 above, the rejection of which are incorporated herein.
             Regarding claim 18, this is a door management platform that includes same limitation as in claim 4 above, the rejection of which are incorporated herein.
Claim 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLintock et al (US 20020099945 A1) in view of Pai et al (US 20070193834 A1), AMIS (US 20130229281 A1), and Comerford et al (US 20130335222 A1)
            Regarding claim 10 and 14, AMIS further teaches the platform is configured to determine the first rate of acceleration based on an acceleration data generated by the motion sensor [e.g. FIG. 2; [0032]], but McLintock, Pai, and AMIS fail to disclose the detail of acceleration value.
           However, Comerford teaches the well-known concept of determining the first rate of acceleration based on an acceleration data generated by the motion sensor during a characterization period [e.g. FIG. 5; time period for curves], the first rate of acceleration being indicative of a maximum rate of acceleration of the motion sensor during the characterization period [e.g. FIG. 5-6; 75 or 70].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the door access control system disclosed by McLintock to exploit the well-known package delivery technique taught by Pei, detecting acceleration value technique taught by AMIS, and a door lock mechanism technique taught by Comerford as above, in order to provide security monitoring [See Pai; [0003]], an easy triggering distress signal to detect or disrupt a perpetrator [See Amis FIG. 1 abstract and [0008]], and detection of attempted access of a door [See Comerford; abstract].
            Regarding claim 11 and 15, Comerford.
Claim 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLintock et al (US 20020099945 A1) in view of Pai et al (US 20070193834 A1), AMIS (US 20130229281 A1), and SHIM et al (US 20140167929 A1) 
            Regarding claim 12 and 16, McLintock further discloses that a doorbell button signaling device can be provided and configured to send a message via email, pager or telephone to a designated monitoring administrator, but McLintock fails to disclose a touch screen.
            However, SHIM teaches the well-known concept of the input device comprises a touch-screen display [e.g. FIG. 3; touch screen], and
             a)    the keypad comprises a virtual keypad being displayed on a touch-screen display [e.g. FIG. 8 and 9], or
             b)    a doorbell button comprising a virtual doorbell button being displayed on the touch-screen display [e.g. FIG. 4; 460].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the door access control system disclosed by McLintock to exploit the well-known package delivery technique taught by Pei, detecting acceleration value technique taught by AMIS, and a touch screen technique for home security system taught by SHIM as above, in order to provide security monitoring [See Pai; [0003]], an easy triggering distress signal to detect or disrupt a perpetrator [See Amis FIG. 1 abstract and [0008]], and implementation in response to user’s gesture instructions [See SHIM; [0077]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter (US 20120262581 A1).
Foster (US 20130017812 A1).
This is a continuation of applicant's earlier Application No. 15410581.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483